Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, received 6/1/2022, has been entered. 	
Claims 1-18 and 20 are presented for examination. 

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1, 14, or 18.  Specifically, the closest prior art reference Jung et al.  (US Pub. No. 2019/0165061 A1) fails to teach or suggest a first plurality of pixels having a first gap between an edge of the first opening and an edge of the second opening in a direction parallel to an upper surface of the substrate, a second plurality of pixels having a second gap between an edge of the first opening and an edge of the second opening in the direction parallel to the upper surface of the substrate, the first gap and the second gap having different lengths from each other in the direction parallel to the upper surface of the substrate, and wherein at least one of the first plurality of pixels and at least one of the second plurality of pixels emit light of the same color as each other, as recited in claim 1; or a third plurality of pixels having a third gap between an edge of the first opening and an edge of the second opening in the direction parallel to the upper surface of the substrate, the third gap having a length that is equal to an average of the lengths of the first gap and the second gap, as recited in claim 14; or a first plurality of first electrodes having a first gap between an edge of the first opening and an edge of the second opening in the direction parallel to the upper surface of the substrate, and a second plurality of first electrodes having a second gap between an edge of the first opening and an edge of the second opening in the direction parallel to the upper surface of the substrate, the second gap having a length that is different from a length of the first gap, wherein a color of light emitted from a light emitting layer overlapping the first plurality of first electrodes having a first gap is the same as a color of light emitted from a light emitting layer overlapping the second plurality of first electrodes having the second gap, as recited in claim 18. 
Dependent claims 2-13, 15-17 and 20 are allowable because of their dependence from one of allowable independent claims 1, 14 or 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/7/2022